Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 02/26/2021, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims

3.	This action is in response to Applicant’s filing on 02/26/2021. Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claims 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonabeau et al., WO 2005076967 A2, herein referred to as Bonabeau.

	Regarding claim 1,
		Bonabeau discloses the following:
A beacon comprising a first communication circuit (Paragraphs 0029 and 0035)
Trace data may be sent from another UAV
Each UAV may have a communications module
A first automated device comprising a detection module and a second communication circuit to pass signals to the first communication circuit, the automated device configured to discover the beacon by executing a detection strategy generated by the detection module (Paragraph 0035)
UAVs may transmit trace data to each other
Trace data may be used to direct where a UAV should move

Regarding claim 2,
	Bonabeau discloses all the limitations of claim 1. Bonabeau further discloses the following:
The beacon is physically positioned in an out-of-site location via the execution of a detection strategy by a detection module of the first automated device (Paragraph 0038)
UAVs and their traces may be located in different sectors

Regarding claim 3,
	Bonabeau discloses all the limitations of claim 1. Bonabeau further discloses the
following:
The beacon comprises a trigger circuit to control one or more identifying mechanisms to aid in the location of the beacon (Paragraph 0028)
Trace generators on the UAV may modify the value to indicate if more targets are present in an area
A modified trace value could help other UAVs detect the trace better (a higher value would be more easily detectable)

Regarding claim 4,
	Bonabeau discloses all the limitations of claim 3. Bonabeau further discloses the
following:
The beacon comprises a trigger circuit to activate the alert circuit in response to the beacon is being discovered by the first automate device (Paragraph 0027)
UAVs may generate a specific trace if it is determined that other UAVs are too close
The UAVs would need to be able to detect the other UAVs in order to generate the specific trace

Regarding claim 5,
	Bonabeau discloses all the limitations of claim 1. Bonabeau further discloses the
following:
The first automated device is an autonomous unmanned aerial drone (Paragraph 0035)
UAVs are used to detect generated traces

Regarding claim 7, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

Regarding claim 8,
Bonabeau discloses all the limitations of claim 7. Bonabeau further discloses the following:
The detection strategy prescribes a plurality of actions for the automated device to discover the beacon (Paragraph 0035)
Trace data may be used to direct where a UAV should move
Direction determinations may be re-performed at different intervals, which would lead to multiple movements

Regarding claim 9,
	Bonabeau discloses all the limitations of claim 8. Bonabeau further discloses the following:
The detection strategy alters from a first action of the plurality of actions to different a second action of the plurality of actions in response to a condition detected by a sensor of the automated device (Paragraphs 0027 and 0035)
Trace data may be used to direct where a UAV should move
Direction determinations may be re-performed at different intervals, which would lead to multiple movements
Multiple movements may be different from each other
Sensed trace data may vary over time and could present different attributes

Regarding claim 10,
Bonabeau discloses all the limitations of claim 9. Bonabeau further discloses the following:
The detected condition is a terrain mapped by the automated device (Paragraphs 0024 and 0027)
Traces can indicate spatial coordinates of positions as well as indicate areas that have been searched
UAVs can also survey the terrain

Regarding claim 11,
	Bonabeau discloses all the limitations of claim 9. Bonabeau further discloses the following:
The detected condition is a weather parameter (Paragraph 0027)
Traces may indicate weather or cloud data

Regarding claim 12,
	Bonabeau discloses all the limitations of claim 9. Bonabeau further discloses the following:
The detected condition is a location of the beacon (Paragraph 0027)
Traces can indicate spatial coordinates of UAV positions

Regarding claim 13,
	Bonabeau discloses all the limitations of claim 7. Bonabeau further discloses the following:
The detection module alters the detection strategy in response to at least one detected condition to discover the beacon in a fastest possible location of a beacon (Paragraphs 0027 and 0057)
Trace based scheme was used for better efficiency which is a percentage of an area over a given run
Better efficiency results in faster searches


Regarding claim 14,
	Bonabeau discloses all the limitations of claim 7. Bonabeau further discloses the following:
The detection strategy prescribes altering signal strength of the beacon in response to the automated device discovering a location of the beacon (Paragraph 0027)
UAVs may generate a specific trace if it is determined that other UAVs are too close
The UAVs would need to be able to detect the other UAVs in order to generate the specific trace
The specific trace generated is altered compared to a trace when UAVs are not close by

Regarding claim 15,
	Bonabeau discloses all the limitations of claim 7. Bonabeau further discloses the following:
The detection strategy prescribes a plurality of different automated device movement patterns to discover the beacon (Paragraph 0057)
There are multiple control strategies that allow the UAVs to search in a pattern
The patterns have varied coverage efficiencies based on how many UAVs there are


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 6 is rejected under 35 U.S.C 103 as being obvious over Bonabeau and in view of Rajan et al., US 20210146977 A1, herein referred to as Rajan.

	Regarding claim 6, Bonabeau discloses UAVs being deployed over an area for searching (Paragraph 0024) and multiple detected conditions are used for generating a trace (Paragraph 0027), but fails to explicitly disclose a second automated device being an autonomous unmanned ground vehicle configured to launch the first automated device in response to a threshold condition being detected, the threshold condition being predicted by the detection strategy. However, Rajan discloses launching a drone from an unmanned vehicle in response to a threshold being detected (Paragraphs 0024 and 0037). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bonabeau to include launching a drone from an unmanned ground vehicle when a threshold is detected. The motivation to do so would be to launch drones from a mobile platform that could be capable of traveling over many different terrains. Furthermore, there would be even more motivation do so as the unmanned ground vehicle could provide refueling/recharging services as seen in Rajan (Paragraph 0037). Since Bonabeau discloses searching of an area, one skilled in the art could envision that very large areas might require multiple days/weeks of searching. In this instance, the drones would need to be refueled/recharged at some point in order to continue searching.

8.	Claims 16-18 is rejected under 35 U.S.C. 103 as being obvious over Bonabeau and in view of Legg et al., AU 2019374811 A1, herein referred to as Legg.

	Regarding claim 16, Bonabeau discloses detection strategies that allow UAVs to search an area (Paragraph 0057) and multiple detected conditions for generating a trace (Paragraph 0027), but fails to disclose generating a unique searching algorithm in response to the at least one detected condition. However, Legg discloses a ball location/search algorithm generated by a heuristic model (Page 3 paragraph 1). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bonabeau to include a unique searching algorithm to search for beacons. The motivation to do so would be to explore different algorithmic strategies to determine how well the algorithms suit certain scenarios/environments/etc. For instance, one algorithm used in one location may not work in another.

	Regarding claim 17, Bonabeau in view of Legg discloses all the limitations of claim 16. Bonabeau further discloses the detection strategy prescribes a plurality of different automated device elevations relative to a ground level to discover the beacon (Paragraph 0024; UAVs can detect targets based on the elevation, position, etc. of the UAV)

	Regarding claim 18, Bonabeau in view of Legg discloses all the limitations of claim 17. Bonabeau further discloses predicting efficiencies of UAVs searching for targets (Paragraph 0057; efficiencies of searching can be simulated) and detecting targets based on location, elevation, etc. (Paragraph 0024), but fails to explicitly disclose predicting an efficiency of different elevations to discover the beacon based on the unique searching algorithm. However, the obviousness of using a searching algorithm is shown above in claim 16 and it would have been obvious to one skilled in the art at the time of filing to further modify the prior art combination to include predicting an efficiency of different elevations to discover the beacon based on the unique searching algorithm.

9.	Claims 19 and 20 are rejected as being obvious over Bonabeau and in view of Moon et al., KR 20200109949 A, herein referred to as Moon.

	Regarding claim 19, Bonabeau discloses UAVs capable of detecting trace data from each other (Paragraphs 0035 and 0038), but fails to explicitly disclose predicting a depth of the beacon under ground in response to the passing of signals between the first and second communication circuits. However, Moon discloses using ground radar to determine depths of mines (Paragraph 0039). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bonabeau to include predicting a depth of a beacon under ground in response to the passing of signals between a first and second communication circuits. The motivation to do so would be to allow the UAVs to detect other targets that may be present under-ground by using a communication method such as radar.

	Regarding claim 20, Bonabeau discloses UAVs capable of detecting trace data from each other (Paragraphs 0035 and 0038) and attacking a detected target (Paragraph 0015), but fails to explicitly disclose engaging a ground surface with one or more tools in response to discovering a location of the beacon. However, Moon discloses using a robot arm to remove the mine from the ground (Paragraph 0099). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bonabeau to include engaging a ground surface with one or more tools in response to discovering a location of the beacon. The motivation to do so would be to allow the UAVs to attempt to locate targets and remove them if appropriate.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100042269 A1, by Kokkeby et al., is relevant to the current application because it discloses using unmanned aerial drones to search for targets.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664